 



SUBSCRIPTION AGREEMENT

 

ICTV Brands Inc.

Series A Preferred Stock

 

1.       Basic Agreement. I hereby agree to purchase 210,000 shares of Series A
Preferred Stock (the “Stock”) of ICTV Brands Inc. (the “Company”) at a purchase
price of US$1.92 per share. In fulfillment of my obligation to make such
purchase, I hereby tender US$403,200.00 as the full subscription amount by wire
transfer payable to ICTV Brands Inc.

 

2.       Conditions to Receipt and Acceptance. This agreement shall be deemed
accepted by the Company upon execution of the “Receipt and Acceptance” below.
After that time, I will possess all the rights and powers of a stockholder of
the Company as granted by the Company’s Articles of Incorporation.

 

3.       Representations. I hereby acknowledge and represent that:

 

(a)       I am an Accredited Investor because I am (check those applicable):

 

_X_ a natural person with an individual or joint net worth of at least
$1,000,000, excluding any equity in my primary residence;

 

___ a natural person with an annual income in excess of $200,000 (or joint
income with my spouse in excess of $300,000) in each of the past two years and
expected such income again in the current year;

 

___ an employee benefit plan as defined in the Employee Retirement Income
Security Act of 1974, and either (i) the investment decision is made by a plan
fiduciary which is a bank, insurance company or registered investment advisor,
or (ii) the total assets of the benefit plan are in excess of $5,000,000;

 

___ an entity in which all of the equity owners are accredited.

 

(b)       I have been advised and am aware that the issuance of the Stock will
not be registered under the Securities Act of 1933 or any state securities laws,
but will be issued under one or more exemptions from the registration provisions
of those laws.

 

(c)       I have been advised and understand that because the issuance of the
Stock will not be registered, I may resell the Stock only in compliance with an
exemption from registration, such as Rule 144 promulgated under the Securities
Act of 1933.

 



 

 

 



 

(d)       I am familiar with the terms of the Stock. I understand that the
Company is a reporting company under the Securities Exchange Act of 1934 and, as
such, files annual, quarterly and other reports with the Securities and Exchange
Commission. Such filings can be reviewed on line at www.sec.gov/edgar, or
various other commercial sites. I have reviewed the Company’s most recent Annual
Report on Form 10K, and the Company’s Quarterly Reports on Form 10Q for periods
ended after the period covered by the Company’s most recent Annual Report on
Form 10K, and such other filings as I deemed appropriate.

 

(e)       I understand the risks of an investment in the Stock. I have consulted
with an attorney and/or accountant to the extent I deemed it necessary in
reviewing this investment.

 

(f)       I have had an opportunity to question the principals of the Company as
to all matters which I deem material and relevant in my decision to make an
investment in the Stock and have had the opportunity to obtain any and all
additional information necessary to verify the accuracy of the information
received or any other supplemental information which I deem relevant to make an
informed investment decision.

 

(g)       I am purchasing the Stock for my own account, for investment, and not
as a nominee for others.

 

(h)       I am a resident of the Commonwealth of Pennsylvania.

 

IN WITNESS WHEREOF, I have executed this Agreement on May 2, 2018.

 

How Units are to be held:

 



[X] Individual KELVIN CLANEY [   ] Tenants by the Entirety     [   ] Joint
Tenants WROS   [   ] Corporation [  ] Limited Liability Company Signature of
Subscriber





 

RECEIPT AND ACCEPTANCE

 

ICTV Brands Inc. hereby acknowledges receipt from the subscriber of $403,200.00
as payment in full for 210,000 Shares of Series A Preferred Stock and accepts
such applicant’s above subscription.

 

ICTV BRANDS INC.

 

 

By: Ernest P. Kollias, Jr.

Ernest P. Kollias, Jr., CFO

 



 

 



 

